USCA11 Case: 20-13888      Date Filed: 09/29/2021   Page: 1 of 7



                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 20-13888
                             Non-Argument Calendar
                           ________________________

                  D.C. Docket No. 5:19-cr-00228-ACA-GMB-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

STEVEN LEWIS EMERY,

                                                              Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                               (September 29, 2021)

Before JILL PRYOR, LUCK and MARCUS, Circuit Judges.

PER CURIAM:

      Steven Emery appeals his 211-month total sentence, imposed after pleading

guilty to 2 counts of being a felon in possession of a firearm, 1 count of possession

with intent to distribute 50 grams or more of methamphetamine, and 1 count of

possession of a firearm in furtherance of a drug-trafficking offense. On appeal, he
          USCA11 Case: 20-13888        Date Filed: 09/29/2021    Page: 2 of 7



argues that the government breached the terms of the plea agreement by not filing a

substantial assistance motion pursuant to U.S.S.G. § 5K1.1 or 18 U.S.C. § 3553(e).

The government responds on the merits to Emery’s claim, but also argues that

Emery’s appeal should be dismissed pursuant to the sentence-appeal waiver in his

plea agreement to the extent he challenges directly its decision not to file a

substantial-assistance motion. After thorough review, we affirm.

      We will enforce a sentence-appeal waiver if it was made knowingly and

voluntarily. United States v. Bushert, 997 F.2d 1343, 1350 (11th Cir. 1993). We

typically review de novo whether the district court may compel the government to

make a substantial-assistance motion and whether the government breached a plea

agreement. United States v. Copeland, 381 F.3d 1101, 1104 (11th Cir. 2004); United

States v. Forney, 9 F.3d 1492, 1498 (11th Cir. 1993).

      However, when a party did not raise an issue before the district court, we

review under the plain error standard. United States v. De La Garza, 516 F.3d 1266,

1269 (11th Cir. 2008). To establish plain error, the defendant must show (1) an

error, (2) that is plain, and (3) that affected his substantial rights. United States v.

Turner, 474 F.3d 1265, 1276 (11th Cir. 2007). If the defendant satisfies these

conditions, we may exercise our discretion to recognize the error only if it seriously

affects the fairness, integrity, or public reputation of judicial proceedings. Id. Where

the explicit language of a statute or rule does not specifically resolve an issue, there


                                           2
          USCA11 Case: 20-13888       Date Filed: 09/29/2021    Page: 3 of 7



can be no plain error where there is no precedent from the Supreme Court or this

Court directly resolving it. United States v. Hesser, 800 F.3d 1310, 1325 (11th Cir.

2015). Under the prior precedent rule, a prior panel’s holding is binding on all

subsequent panels unless the Supreme Court or this Court sitting en banc overrules

it or undermines it to the point of abrogation. United States v. Steele, 147 F.3d 1316,

1318 (11th Cir. 1998) (en banc).

      For starters, we are unpersuaded by the government’s claim that Emery’s

appeal should be dismissed pursuant to the sentence-appeal waiver. We’ve squarely

held that sentence-appeal waivers do not bar review of claims that the government

breached the plea agreement that purports to bar a defendant from appealing his

sentence. United States v. Puentes-Hurtado, 794 F.3d 1278, 1284 (11th Cir. 2015).

Here, the record reflects that all of Emery’s issues on appeal concern claims that the

government breached the plea agreement by failing to file a substantial-assistance

motion. Because these arguments fall outside the scope of his appeal waiver, they

are not barred on appeal.

      Nevertheless, we find no merit to Emery’s claim that the government breached

the terms of his plea agreement by not filing a § 5K1.1 or § 3553(e) substantial-

assistance motion. The guidelines provide that a district court may not depart from

the guidelines, pursuant to U.S.S.G. § 5K1.1, based upon the defendant’s substantial

assistance to the government, absent a motion by the government requesting


                                          3
          USCA11 Case: 20-13888       Date Filed: 09/29/2021    Page: 4 of 7



departure on this basis. Wade v. United States, 504 U.S. 181, 185 (1992). But §

5K1.1 alone cannot be used to reduce a defendant’s sentence below the statutory

minimum.     Melendez v. United States, 518 U.S. 120, 126-27 (1996).            If the

government’s motion invokes § 3553(e), then the district court may impose a

sentence below the statutory minimum based on a defendant’s substantial assistance.

18 U.S.C. § 3553(e).

      Importantly, § 3553(e) and § 5K1.1 give the government the power, but not a

duty, to file a substantial-assistance motion. United States v. Dorsey, 554 F.3d 958,

960-61 (11th Cir. 2009). The government’s decision to refuse to file a substantial

assistance motion is subject to judicial review in only two circumstances. First, it is

reviewable if the refusal constitutes a breach of the plea agreement. See United

States v. Gonsalves, 121 F.3d 1416, 1419 (11th Cir. 1997) (discussing motions under

§ 5K1.1).    Second, its discretion is subject to review if it is based on an

unconstitutional motive, such as race or religion, or is not rationally related to any

legitimate government end. Wade, 504 U.S. at 185-86.

      The government’s decision not to file a substantial assistance motion is not

reviewable for arbitrariness or bad faith where the government merely promised to

consider filing a substantial assistance motion. See Forney, 9 F.3d at 1502 & n.5.

Consequently, when a defendant merely claims he provided substantial assistance or

makes generalized allegations of an improper motive, he is not entitled to a remedy


                                          4
           USCA11 Case: 20-13888         Date Filed: 09/29/2021     Page: 5 of 7



or even to an evidentiary hearing. Wade, 504 U.S. at 186; Dorsey, 554 F.3d at 961.

Thus, judicial review is appropriate only when there is an allegation and a substantial

showing that the prosecution refused to file the motion because of a constitutionally

impermissible motivation. Dorsey, 554 F.3d at 961.

       Here, we can find no plain error concerning Emery’s claim that the

government breached the terms of the plea agreement by refusing to file a

substantial-assistance motion.1 In the plea agreement, the government agreed to file

a substantial-assistance motion only “in the event” that Emery provided “substantial

assistance.”     This means that the government’s determination not to file a

substantial-assistance motion is subject to judicial review only to determine if it is

based on an unconstitutional motive or if it is not rationally related to any legitimate

government end. See Forney, 9 F.3d at 1502 & n.5; Wade, 504 U.S. at 185-86. But

Emery has not shown that the government’s decision to not file a substantial-

assistance motion was based on an unconstitutional motive or a reason not rationally

related to any legitimate government end. Wade, 504 U.S. at 185-86; Forney, 9 F.3d

at 1502 & n.5.

       Nor, in any event, has Emery shown that the government breached the plea

agreement. The plea agreement specifies that: “[i]n the event [Emery] provides


1
  Because Emery did not make any objections at the sentencing hearing concerning whether the
government breached the plea agreement by failing to make a substantial-assistance motion, we
review his claim for plain error.
                                             5
          USCA11 Case: 20-13888       Date Filed: 09/29/2021    Page: 6 of 7



assistance that rises to the level of ‘substantial assistance,’ as that term is used in

U.S.S.G. § 5K1.1, the government agrees to file a motion requesting a downward

departure in the calculation of [Emery]’s advisory guideline sentence.”           The

agreement continues: “the determination of whether the defendant’s conduct rises to

the level of ‘substantial assistance’ and/or whether the defendant’s cooperation

merits consideration under 18 U.S.C. § 3553(e) lies solely in the discretion of the

United States Attorney’s Office.” Emery relies on the phrase “the government

agrees to file [a substantive-assistance motion]” to argue that the government

breached the agreement by not doing so, but he ignores the plain language. The

agreement explains that the filing of the motion is conditioned on Emery providing

substantial assistance, which is determined at the sole discretion of the government.

      Similarly, Emery’s claim that he provided substantial assistance does not

entitle him to any remedy; as we’ve noted, the plea agreement gives the government

the sole discretion to assess substantial assistance, and Emery has not shown that

any of the limited circumstances warranting intervention by a court are present.

Wade, 504 U.S. at 185-86. Further, Emery’s argument that Forney was wrongly

decided and that plea agreements should be governed under contract law -- requiring

the government to act in good faith -- is foreclosed by our binding precedent and the

prior precedent rule. Steele, 147 F.3d at 1318.




                                          6
          USCA11 Case: 20-13888     Date Filed: 09/29/2021   Page: 7 of 7



      In short, Emery has not pointed to a specific provision in the plea agreement

that the government breached nor has he otherwise made a “substantial showing”

that the government’s refusal to file a substantial-assistance motion on his behalf

was based on a constitutionally impermissible motivation or was not rationally

related to any legitimate government end. See Wade, 504 U.S. at 185-86; Dorsey,

554 F.3d at 961. Accordingly, we affirm.

      AFFIRMED.




                                        7